ICJ_116_ArmedActivities_COD_UGA_2022-02-09_JUD_01_NA_04_FR.txt.                                 DÉCLARATION DE M. LE JUGE SALAM

      Accord avec les principes énoncés en matière de preuve dans le cadre d’une procédure de
réparation  Désaccord avec la Cour dans l’application de ces principes  Rigidité et formalisme
excessif de la Cour dans l’appréciation des moyens de preuve soumis par la RDC  Méthode de
réparation indistincte et insuffisamment justifiée.


       1. Bien que je partage dans l’ensemble les principes et les règles applicables à l’évaluation des
réparations en l’espèce et à la preuve énoncés par la Cour sous le titre «Considérations générales»,
je pense qu’une meilleure application de ces principes, tant dans l’appréciation des moyens de preuve
que dans la détermination du quantum de réparation, aurait pu permettre d’aboutir à une indemnité
plus juste.


       2. Sur le plan des principes, l’arrêt souligne pertinemment que, si la Cour a par le passé rappelé
que,«en règle générale, c’est à la partie qui allègue un fait à l’appui de ses prétentions qu’il appartient
d’en démontrer l’existence», elle a également indiqué qu’il ne s’agissait pas d’un principe absolu,
applicable en toutes circonstances. En effet, la Cour a estimé que «cette règle générale pouvait, dans
certaines circonstances, être appliquée avec souplesse, par exemple lorsque le défendeur pouvait être
mieux à même d’établir certains faits» (Certaines activités menées par le Nicaragua dans la région
frontalière (Costa Rica c. Nicaragua), indemnisation, arrêt, C.I.J. Recueil 2018 (I), p. 26, par. 33 ;
Ahmadou Sadio Diallo (République de Guinée c. République démocratique du Congo),
indemnisation, arrêt, C.I.J. Recueil 2012 (I), p. 332, par. 15), en fonction «de l’objet et de la nature
de chaque différend soumis à la Cour» et «de la nature des faits qu’il est nécessaire d’établir pour les
besoins du jugement de l’affaire» (Ahmadou Sadio Diallo (République de Guinée c. République
démocratique du Congo), fond, arrêt, C.I.J. Recueil 2010 (II), p. 660, par. 54).


      3. En outre, la Cour dit ne pas ignorer les difficultés relatives aux questions de preuve qui se
retrouvent «dans la plupart des situations de conflit armé international» et qu’elle rappelle dans les
paragraphes 66 et 67 de l’arrêt. Y faisant suite, la Cour dit aussi qu’elle «tiendra compte» du
«contexte de la présente affaire lorsqu’elle déterminera l’étendue du préjudice et évaluera la
réparation due» (paragraphe 68 de l’arrêt).


       4. Cette approche souple s’avère particulièrement adaptée dans les procédures relatives à la
réparation lorsque la Cour a, comme en l’espèce, établi dans une phase antérieure l’existence de
«violations massives des droits de l’homme et de graves manquements au droit international
humanitaire» (Activités armées sur le territoire du Congo (République démocratique du Congo
c. Ouganda), arrêt, C.I.J. Recueil 2005, p. 239, par. 207). Cette conclusion est partagée par de
nombreuses juridictions internationales, qui ont de façon générale fait montre, en de telles
circonstances, d’une raisonnable flexibilité sur la question afin de pouvoir garantir aux victimes une
juste réparation.


       5. La Cour rappelle ainsi, fort à propos, la jurisprudence de la chambre d’appel de la Cour
pénale internationale («CPI») dans l’affaire Katanga, qui porte sur les faits qui se sont produits dans
le cadre du même conflit armé et dans laquelle la chambre d’appel a tenu compte de l’incapacité des
victimes à apporter des éléments de preuve documentaires à l’appui de tous les préjudices allégués
au vu des circonstances qui prévalaient en République démocratique du Congo («RDC»)
(paragraphe 123 de l’arrêt).

                                                            -2-

       6. Dans le même sens, je note aussi que, dans l’affaire Lubanga (2015), la chambre d’appel de
la CPI a fait observer que, en ce qui concerne le standard en matière de preuves dans la phase de la
réparation, il convenait d’appliquer des critères plus flexibles que l’obligation d’aller «au-delà de
tout doute raisonnable» et que plusieurs facteurs devaient être considérés, y compris la difficulté pour
les victimes d’obtenir des preuves à l’appui de leurs demandes du fait de la destruction de celles-ci 1.
De même, dans la procédure en réparation dans l’affaire Ntaganda, elle a rappelé que le standard de
preuve «approprié[]» dépendait des circonstances particulières de l’affaire 2, y compris la difficulté
dans l’obtention des preuves. Par conséquent, afin de déterminer la norme d’administration de la
preuve applicable à la procédure en réparation, elle tient compte des caractéristiques de l’affaire, «en
particulier des difficultés auxquelles se heurtent les victimes pour obtenir des preuves étayant leur
demande en réparation, en raison de la destruction ou de l’indisponibilité de telles preuves dans le
contexte applicable» 3. La chambre d’appel a ainsi souligné la pertinence de la norme
d’administration de la preuve dite de «l’hypothèse la plus probable» (balance of probabilities). Il
suffit pour cela que la juridiction soit convaincue qu’il est plus probable qu’improbable que le
demandeur ait subi un préjudice qui résulte d’un des crimes pour lesquels le défendeur a été
condamné 4.


      7. Une approche similaire a été suivie par la Commission des réclamations Erythrée-Ethiopie,
afin d’éviter une «approche mécanique» et trop rigoureuse des éléments de preuve relatifs aux
dommages allégués, qui serait de nature à priver les victimes d’une réparation équitable, tout en
évitant des demandes excessives 5. Pour la Commission,

        «in connection with particular claims, the evidence regarding such matters as the
        egregiousness or seriousness of the unlawful action, the numbers of persons injured or
        property destroyed or damaged by that action, and the financial consequences of such
        injury, destruction or damage, is often uncertain or ambiguous. In such circumstances,
        the Commission has made the best estimates possible on the basis of the available
        evidence. Like some national courts and international legislators, it has recognized that
        when obligated to determine appropriate compensation, it must do so even if the process
        involves estimation, or even guesswork, within the range of possibilities indicated by
        the evidence.» 6


       8. Cette démarche est bien conforme aux principes fondamentaux de la justice tels que rappelés
par le tribunal arbitral en l’affaire de la Fonderie de Trail :




       1 Le Procureur c. Thomas Lubanga Dyilo, affaire ICC-01/04-01/06, chambre d’appel, ordonnance de réparation

modifiée, annexe A de l’arrêt relatif aux appels interjetés contre la «décision fixant les principes et procédures applicables
en matière de réparations» rendue le 7 août 2012, 3 mars 2015 (ICC-01/04-01/06-3129-AnxA), par. 22.
        2 Le Procureur c. Bosco Ntaganda, affaire ICC-01/04-02/06, chambre de première instance VI, ordonnance de

réparation, 8 mars 2021, par. 77.
        3 Le Procureur c. Germain Katanga, affaire ICC-01/04-01/07, chambre de première instance II, ordonnance de

réparation en vertu de l’article 75 du Statut, 24 mars 2017, par. 47.
        4 Ibid., par. 46-50.

        5 Eritrea-Ethiopia Claims Commission, Ethiopia’s Damages Claims, Final Award, Decision of 17 August 2009, in

Nations Unies, Recueil des sentences arbitrales (RSA), vol. XXVI, par. 37, 40, 98, 328.
        6 Ibid., par. 37.

                                                        -3-

               «Ce serait pervertir les principes fondamentaux de la justice que de refuser tout
        secours à la victime — et par là même libérer l’auteur du préjudice de l’obligation de
        réparation — sous prétexte que l’acte illicite est de nature à empêcher que le montant
        de l’indemnité puisse être déterminé avec certitude : en pareil cas, si le montant de
        l’indemnité ne doit pas être établi par simple spéculation ou conjecture, il suffit
        néanmoins que l’ampleur des dommages soit démontrée par une déduction juste et
        raisonnable, quand bien même le résultat n’en serait qu’approximatif.» 7


      9. Ainsi que déjà signalé, la Cour dit ne pas ignorer les difficultés relatives aux questions de
preuve qui se retrouvent «dans la plupart des situations de conflit armé international» et qu’elle
rappelle dans les paragraphes 66 et 67 de l’arrêt. La Cour dit également qu’elle «tiendra compte» du
«contexte de la présente affaire lorsqu’elle déterminera l’étendue du préjudice et évaluera la
réparation due» (paragraphe 68 de l’arrêt).


       10. Cependant, la Cour ne me semble malheureusement pas, dans la suite de l’arrêt, avoir fait
une application satisfaisante des principes sus-énoncés ou avoir assez tenu compte du contexte de
cette affaire, s’empêchant ainsi d’aboutir à la détermination d’une indemnité juste et équitable.


       11. En effet, alors qu’elle prend soin de le rappeler, la Cour ne prend cependant pas
suffisamment en considération dans sa démarche le fait que le conflit a eu lieu il y a plusieurs
décennies et que cela a accentué les difficultés d’accéder aux documents officiels pertinents ; que les
preuves ont pu être détruites en conséquence de la guerre et du délai écoulé ; que la RDC a pu
manquer des ressources nécessaires à la conduite des enquêtes sur son territoire ; que le bas niveau
d’instruction de la majorité des victimes et surtout le contexte administratif même du pays ne
permettaient pas de recenser tous les dommages subis, y compris les pertes en vies humaines via des
actes de décès officiels ou des certificats d’hôpitaux.


       12. D’abord, dans l’appréciation des moyens de preuve soumis par la RDC, la Cour fait montre
d’une trop grande rigueur, voire d’une certaine sévérité, en soulignant les déficiences de preuves
soumises par la Partie demanderesse sans vraiment prendre en compte le contexte de l’affaire. Il ne
fait pas de doute que la RDC n’a pas toujours été en mesure d’apporter des preuves avec un haut
degré de certitude à l’appui de ses demandes. La demanderesse le reconnaît d’ailleurs d’une certaine
façon lorsqu’elle rappelle à la Cour la situation dans laquelle elle a dû recueillir les preuves,
notamment «l’insuffisance de ses ressources, la poursuite du conflit sur son territoire, le traumatisme
subi par un grand nombre des victimes et leur faible niveau d’instruction, ainsi que la destruction et
perte de preuves et d’autres difficultés connexes» (paragraphe 62 de l’arrêt).


       13. La Cour ne semble pas, à mon grand regret, prendre la pleine mesure de ce contexte, qui
devait l’amener, comme dans l’affaire du Détroit de Corfou, à admettre que la RDC puisse, dans
l’impossibilité d’apporter des preuves directes, «recourir plus largement aux présomptions de fait,
aux indices ou preuves circonstancielles» (Détroit de Corfou (Royaume-Uni c. Albanie), fond, arrêt,
C.I.J. Recueil 1949, p. 18).




        7 Trail Smelter case (United States, Canada), sentences des 16 avril 1938 et 11 mars 1941, Nations Unies, RSA,

vol. III, p. 1920 [traduction du Greffe].

                                                 -4-

       14. Ainsi, bien que la Cour dit au paragraphe 159 de l’arrêt avoir «conscience qu’il n’existe
souvent pas de preuves détaillées d’événements particuliers survenus au cours d’une guerre
dévastatrice, dans des régions reculées et il y a près de vingt ans», elle estime tout de même, et de
façon assez paradoxale, que, «nonobstant la situation difficile dans laquelle elle se trouvait, la RDC
aurait pu, depuis le prononcé de l’arrêt de 2005, recueillir davantage d’éléments concernant les vies
perdues». De même, elle réitère au paragraphe 242, s’agissant des dommages causés aux biens, que
«le demandeur, nonobstant la situation difficile dans laquelle il se trouvait, aurait pu, depuis le
prononcé de l’arrêt de 2005, recueillir davantage d’éléments». Cette position de la Cour est loin de
«tenir compte» du «contexte» de la situation en RDC, laquelle, même après 2005, est restée instable,
avec des conflits à plus ou moins forte intensité et sans totale maîtrise de son gouvernement sur
l’ensemble du territoire, comme le soulignent les nombreuses résolutions du Conseil de sécurité ainsi
que les rapports de la mission de l’Organisation des Nations Unies en République démocratique du
Congo («MONUC») devenue la mission de l’Organisation des Nations Unies pour la stabilisation en
République démocratique du Congo («MONUSCO») depuis le 1er juillet 2010.


       15. Ensuite cette admonestation à l’endroit de la RDC tranche avec l’attitude de la Cour au
sujet du peu de coopération de l’Ouganda comme puissance occupante dans la recherche et la collecte
des preuves dans le cadre de cette procédure, alors qu’elle a rappelé  comme je l’ai souligné
ci-dessus  que, dans certaines circonstances, la charge de la preuve pouvait être renversée, ou au
moins partagée entre les parties, avec une participation active du défendeur à l’établissement de
certains faits nécessaires pour trancher un litige (Certaines activités menées par le Nicaragua dans
la région frontalière (Costa Rica c. Nicaragua), indemnisation, arrêt, C.I.J. Recueil 2018 (I), p. 26,
par. 33 ; Ahmadou Sadio Diallo (République de Guinée c. République démocratique du Congo)
indemnisation, arrêt, C.I.J. Recueil 2012 (I), p. 332, par. 15).


       16. En effet, la nature du présent différend appelait le défendeur à établir certains éléments de
l’espèce. Etant donné qu’il était la puissance occupante en Ituri au moment où se sont produits
nombre des faits qu’il convient d’établir, l’Ouganda est indubitablement mieux à même de le faire
en comparaison avec la RDC qui, elle, aurait la lourde tâche de devoir reconstruire des preuves
affectées par les conséquences de la guerre, de l’occupation d’une partie de son territoire et du délai
écoulé. Or, le défendeur ne l’a pas fait. Il s’est contenté de souligner l’insuffisance des preuves
fournies par la RDC et de noter que les conclusions des experts nommés par la Cour étaient infondées
ou arbitraires. Cette attitude de l’Ouganda a, bien entendu, rendu plus difficile une tâche déjà ardue
pour la Cour. Etonnamment, l’arrêt se limite à noter cette situation sans en tirer les conséquences qui
s’imposent.


       17. En passant à la question de l’indemnisation, la Cour rappelle, à juste titre à mon avis, au
paragraphe 106 de l’arrêt, qu’elle peut, «à titre exceptionnel, octroyer une indemnisation sous la
forme d’une somme globale, dans la limite des possibilités offertes par les éléments de preuve et
compte tenu de considérations d’équité». Une telle approche peut être justifiée lorsque les éléments
de preuve permettent indubitablement de conclure qu’un fait internationalement illicite a causé un
préjudice avéré mais qu’ils ne permettent pas une évaluation précise de l’étendue ou de l’ampleur de
ce préjudice (voir Ahmadou Sadio Diallo (République de Guinée c. République démocratique du
Congo), indemnisation, arrêt, C.I.J. Recueil 2012 (I), p. 334, par. 21, p. 334-335, par. 24, et p. 337,
par. 33 ; Certaines activités menées par le Nicaragua dans la région frontalière (Costa Rica
c. Nicaragua), indemnisation, arrêt, C.I.J. Recueil 2018 (I), p. 26-27, par. 35).


      18. Alors que l’arrêt procède longuement à une analyse rigoureuse des diverses méthodes
retenues par les Parties, de même que celles des experts nommés par la Cour, pour évaluer l’ampleur
des dommages à réparer ainsi que pour déterminer les montants de l’indemnisation pour chaque chef
de préjudice, il n’expose par contre pas clairement sa méthode de calcul de l’indemnité à accorder.

                                                  -5-

Je note surtout que l’arrêt ne dit point comment il arrive aux montants de l’indemnisation retenus, à
part mentionner des considérations plutôt vagues et générales telles que «[t]enant compte de
l’ensemble des éléments versés au dossier», «des différentes méthodes proposées pour chiffrer le
préjudice» et de «sa jurisprudence ainsi que des décisions d’autres organismes internationaux». Or,
ces considérations ne sont pas des explications suffisantes et/ou convaincantes.


       19. La position de la majorité me semble également critiquable quant à la démarche suivie
pour allouer l’indemnisation due à la RDC. En particulier, je ne partage pas la décision d’opter pour
des sommes «globales» pour l’ensemble des dommages causés aux personnes, aux biens ou aux
ressources naturelles, et ce sans distinguer entre les différents chefs de préjudice à l’intérieur de
chacune de ces trois catégories. A titre d’exemple, en ce qui concerne les dommages aux personnes,
la Cour commence par mener une analyse séparée de chacun des préjudices allégués par la RDC, à
savoir les pertes en vies humaines, les atteintes aux personnes, les viols et violences sexuelles, le
recrutement et déploiement d’enfants-soldats, et les déplacements de population. Toutefois, après
avoir procédé de la sorte, elle n’explique pas pourquoi, au lieu d’allouer une indemnisation propre
pour chacun des différents chefs de préjudice, elle considère approprié d’adjuger une somme globale
«unique» pour «l’ensemble» des dommages causés aux personnes.


        20. Le fait que la Cour s’abstienne de fixer une indemnisation propre pour chacun des
différents chefs de préjudice semble d’autant plus problématique que, rappelant sa jurisprudence
de 2012 en l’affaire Ahmadou Sadio Diallo, elle indique que «toute réparation doit, autant que
possible, bénéficier à tous ceux qui ont souffert de préjudices résultant des faits internationalement
illicites» (paragraphe 102 de l’arrêt). La réparation accordée devrait, de ce point de vue, autant que
possible bénéficier aux victimes, aux groupes de victimes et aux communautés concernées ayant subi
des dommages résultant des faits internationalement illicites de l’Ouganda. En effet, ainsi que l’a
recommandé l’Assemblée générale des Nations Unies, il convient d’adopter dans les cas de
violations graves du droit international des droits de l’homme et du droit international humanitaire,
comme en l’espèce, une «approche axée» sur la victime (résolution 60/147, Principes fondamentaux
et directives concernant le droit à un recours et à réparation des victimes de violations flagrantes du
droit international des droits de l’homme et de violations graves du droit international humanitaire,
16 décembre 2005, doc. A/RES/60/147).


       21. On peut donc regretter, de ce point de vue, que la Cour, en ne distinguant pas entre les
chefs de préjudice distincts dans chacune des différentes catégories de dommage, n’ait pas facilité la
répartition appropriée de l’indemnité accordée à la RDC afin de réparer le préjudice subi par les
victimes et les communautés concernées ayant subi des dommages résultant des faits
internationalement illicites de l’Ouganda.


       22. En effet, comment la RDC devra-t-elle répartir les 225 000 000 dollars des Etats-Unis entre
les familles des personnes décédées, les blessés, les personnes victimes de viol, les enfants-soldats
et les personnes déplacées ? De même, les 40 000 000 dollars des Etats-Unis accordés pour les
dommages aux biens laissent à la RDC l’épineuse question de déterminer quelle part doit être
réservée à la restauration et à la reconstruction des édifices publics, et donc versée au trésor public,
et quelle part concerne les propriétés privées. Faudrait-il qu’à l’exercice du pouvoir discrétionnaire
de la Cour dans la définition du quantum de la réparation succède l’arbitraire de la répartition de cette
somme par la RDC ? Il me semble que, sur ce point, la Cour aurait pu avoir une approche plus
satisfaisante pour les victimes.

                                                 -6-

       23. Enfin, on peut raisonnablement se demander si, au vu de la rigidité et du formalisme
excessif dans l’appréciation des moyens de preuve ainsi que de la prise en compte insuffisante du
contexte de cette affaire, ce que j’ai cherché à souligner dans cette déclaration, le total de la somme
globale et forfaitaire accordée en indemnisation par la Cour, surtout en ce qui concerne les dommages
aux personnes et aux biens, ne reste pas loin de refléter l’ampleur et la gravité des préjudices subis
par la RDC résultant des violations par l’Ouganda du «principe du non-recours à la force dans les
relations internationales», du «principe de non-intervention» et des «violations massives des droits
de l’homme et de graves manquements au droit international humanitaire» (Activités armées sur le
territoire du Congo (République démocratique du Congo c. Ouganda), arrêt, C.I.J. Recueil 2005,
p. 239, par. 207, et p. 280, par. 345, point 1) du dispositif). Ainsi, la Cour s’est privée, à mon plus
grand regret, des moyens qui lui auraient permis de s’assurer que la réparation accordée le soit «dans
une forme adéquate» (Usine de Chorzów, compétence, arrêt no 8, 1927, C.P.J.I. série A no 9, p. 21).


                                                               (Signé)     Nawaf SALAM.


                                            ___________

